On Rehearing.
(July 3, 1894.)
The first and second grounds of the petition involve questions which have already'been fully argued by counsel and considered by the court.
The third and only other ground is that evidence has been discovered since the original hearing which it is claimed bears strongly against the libelant’s claim that his vessel was free from fault. This newly-discovered evidence .consists of statements made by affidavits showing that there was a fault in the steering apparatus of the libelant’s vessel which was not known to claimant, and of which the libelant’s witnesses made no disclosure, although they knew of it when they gave their testimony. We think that the allowance of the petition for rehearing in such circumstances and for such reasons would set a mischievous precedent, would encourage negligence in the preparation of causes for hearing, and would embarrass the court with applications for rehearing of causes once fully considered and disposed of. No sufficient reason is seen in the present case why, if the fact be as claimed, it should not have *295been ascertained and proven while the case was still regularly opefl to proof. It is shown by the petition that the attention of the claimant and his proctor had been seasonably drawn to the matter to which the newly-discovered evidence relates.
The petition is denied.